SMITH, Chief Judge.
Plaintiffs appeal from a judgment in a jury tried case in favor of defendant on plaintiffs’ claims for personal injuries suffered in an automobile accident.
The jury verdict and judgment were rendered February 13,1975. Plaintiffs’ motion for new trial was filed March 14,1975. The motion was denied on April 4, 1975 and notice of appeal was filed April 14, 1975. The motion for new trial was untimely filed. Rule 78.04. The judgment therefore became final on March 15, 1975. Rule 81.-05(a). The last day for filing the notice of appeal was March 25, 1975. Rule 81.04. The notice of appeal was not timely filed and we have no jurisdiction over the appeal.
Appeal dismissed.
ALDEN A. STOCKARD and NORWIN D. HOUSER, Special Judges, concur.